                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

NICOLE HABERLE,                           :
As Administrator for                      :
the Estate of TIMOTHY NIXON, Deceased,    :
                                          :
                  Plaintiff,              :
                                          :
            v.                            :                          No. 5:15-cv-02804
                                          :
THE BOROUGH OF NAZARETH,                  :
                                           :
                  Defendant.               :
__________________________________________

                                      OPINION
                   Defendant’s Motion to Dismiss, ECF No. 39—Granted
              Plaintiff’s Second Amended Complaint, ECF No. 38—Dismissed

Joseph F. Leeson, Jr.                                                        October 2, 2018
United States District Judge

       Plaintiff Nicole Haberle brings claims under the Americans with Disabilities Act of 1990

(ADA), 42 U.S.C. §§ 12101-213, against the Borough of Nazareth resulting from the tragic

suicide of Timothy Nixon in 2013. Haberle alleges that the Borough of Nazareth failed to

accommodate Nixon because it did not implement policies to guide its police officers during

encounters with citizens experiencing mental health crises. The Defendant Borough of Nazareth

has moved to dismiss Haberle’s claims. Because this Court concludes that Haberle has failed to

allege that the Borough acted with deliberate indifference as required to state a claim for

compensatory damages under the ADA, the Borough’s motion to dismiss is granted.




                                                 1
                                              100218
   I.      BACKGROUND

   A. Dismissal of Plaintiff’s First Amended Complaint

        Because this Court writes primarily for the parties, it assumes familiarity with its opinion

granting the previous motion to dismiss, ECF No. 30, Haberle v. Troxell, No. 5:15-CV-02804,

2016 WL 1241938, at *8 (E.D. Pa. Mar. 30, 2016), and recites only the facts that are necessary

for context. This case results from the 2013 suicide of Timothy Nixon, an adult resident of the

Borough of Nazareth. Nixon suffered from mental health issues for many years. Nixon and

Plaintiff Nicole Haberle had lived together on and off for fourteen years and had two children

together. On the morning of May 20, 2013, Nixon called Haberle and told her he was

contemplating suicide. When Haberle learned that Nixon had obtained a firearm, she called the

Nazareth police department. Officer Daniel Troxell of the Nazareth police department, together

with officers from surrounding municipalities, responded to the apartment where Nixon was.

When the officers disagreed on how to approach the situation, Troxell criticized the others for

their hesitancy to act, knocked on the door of the apartment, and presumably announced himself

as a police officer. Nixon did not answer the door and took his own life instead.

        Haberle, as the administratrix of Nixon’s estate, filed a complaint against Troxell, his

supervisors, the Borough of Nazareth, and various Borough officials, alleging violations of a

number of Nixon’s constitutional rights under § 1983 and intentional infliction of emotional

distress. Haberle also alleged a claim for disability discrimination in violation of the ADA

against the Borough. Haberle filed an Amended Complaint to correct certain factual averments,

and the Defendants moved to dismiss all of Haberle’s claims. This Court granted the motion to

dismiss in its entirety and denied leave to amend. Haberle filed an appeal in the Third Circuit

Court of Appeals.
                                                 2
                                              100218
   B. The Third Circuit’s Framework for Haberle’s ADA Claim

       On appeal, the Third Circuit Court of Appeals affirmed this Court’s dismissal of the

§ 1983 claims. Haberle v. Troxell, 885 F.3d 170 (3d Cir. 2018). With respect to Haberle’s ADA

claim, the court held, as a matter of first impression in the Third Circuit, that the ADA can apply

to police conduct during an arrest and that police officers may violate the ADA by failing to

provide reasonable accommodations for a qualified arrestee’s disability. Id. at 180. The Third

Circuit Court of Appeals stated that a claim for compensatory damages under the ADA requires

proof of “intentional discrimination,” which requires the plaintiff to show deliberate indifference.

Id. at 181. To plead deliberate indifference, the plaintiff must allege that the defendant (1) knew

that a federally protected right was substantially likely to be violated and (2) failed to act despite

that knowledge. Id. (quoting S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 261

(3d Cir. 2013)).

       The Third Circuit Court of Appeals outlined two routes available to Haberle to allege that

the Borough was aware that its policies made it substantially likely that disabled individuals

would be denied their rights under the ADA: (1) by alleging facts suggesting that the existing

policies caused a failure to adequately respond to “a pattern of past occurrences of injuries like

the plaintiffs,” or (2) by alleging facts indicating “that the risk of cognizable harm was so great

and so obvious that the risk and the failure to respond will alone support finding deliberate

indifference.” Id. (quoting Beers-Capitol v. Whetzel, 256 F.3d 120, 136-37 (3d Cir. 2001)

(internal quotations and alterations omitted)). The court concluded that Haberle’s complaint

could not follow either of these paths. Her complaint contained only vague references to a

history of civil rights violations without any allegation of past injuries similar to Nixon’s. Id. at

182. Although Haberle alleged that the Borough did not adopt a set of policies for police
                                                  3
                                               100218
interaction with mentally disturbed citizens, she did not allege that the policies were drafted

because the Borough was aware that existing policies were substantially likely to lead to a

violation of rights. Id. Nor did Haberle allege that the risk of harm was “so great and so obvious”

as to support deliberate indifference. Id.

       Although the Third Circuit Court of Appeals found that Haberle had not stated an ADA

claim against the Borough, it remanded with instructions that “Haberle should be given the

narrow opportunity to amend her complaint with respect to her ADA claim, particularly her

allegations of a history of civil rights violations by the Borough” that would support her

deliberate indifference claim. Id. at 182 n.12.

   C. Haberle’s Second Amended Complaint

       Consistent with the Third Circuit’s opinion, Haberle filed a Second Amended Complaint

alleging ADA claims against the Borough. ECF No. 38. The Second Amended Complaint

contains the following facts that were not included in the first Amended Complaint:

       Prior to the events at issue in this case, Officer Frederick Lahovski, Jr., an officer of the

Nazareth Police Department with training in both mental health issues and police department

procedures, drafted a set of policies and procedures to provide the Department with guidance in

interacting with mentally or emotionally disturbed citizens. Second Am. Compl. ¶¶ 30-32.

Officer Lahovski has experience as a crisis intervention worker, and consulted mental health

professionals, including the Assistant Director for Crisis Intervention of a neighboring county, as

part of the process of drafting the policy. Second Am. Compl. ¶¶ 31, 33. Before Officer Lahovski

drafted the policies, the Borough had no policy in place to guide Nazareth police officers’

interactions with mentally challenged citizens. Second Am. Compl. ¶ 34. Officers of the

Nazareth Police Department routinely encountered several citizens known to be mentally
                                                 4
                                              100218
challenged, including two people known as Dickey and Rosie; Haberle alleges that the

Department had a custom and practice of verbally abusing, harassing, and in at least one

instance, arresting, a mentally challenged citizen without accommodating their mental disability.

Second Am. Compl. ¶¶ 35-36. Although Officer Lahovski identified the “grave risks” to

mentally challenged citizens posed by the absence of a Department policy for accommodating

mental disabilities, the Borough did not adopt the policy and the Department did not implement

it. Second Am. Compl. ¶¶ 38-39. Haberle alleges that, had the Borough adopted Officer

Lahovski’s policy, Nixon would have received life-saving professional medical assistance.

Second Am. Compl. ¶ 43.

    II.      ANALYSIS

    A. The Second Amended Complaint fails to state an ADA claim for monetary damages
       because it does not allege deliberate indifference.

          Pursuant to the Third Circuit’s opinion, Haberle must allege deliberate indifference to

succeed on her ADA claim against the Borough. 1 “Deliberate indifference is a stringent standard

of fault, requiring proof that a municipal actor disregarded a known or obvious consequence of

his action.” Thomas v. Cumberland Cty., 749 F.3d 217, 223 (3d Cir. 2014) (quoting Bd. of Cnty.

Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 410 (1997) (internal quotations and




1
       Haberle’s Response to the present motion to dismiss seems to suggest that she can state
an ADA claim apart from the allegations of deliberate indifference required for compensatory
damages. See Pl.’s Opp. 11, ECF No. 40 (“At the outset, it is important to note that nowhere in
Defendant’s Motion to Dismiss is . . . any challenge to Plaintiff’s claim under the Americans
with Disabilities Act [citation omitted] per se . . . .”). However, Haberle brings claims for
compensatory damages, see Second Am. Compl. 13; the viability of her claims depends upon
whether she can obtain those damages, and thus, whether she has alleged deliberate indifference.
                                                   5
                                               100218
alterations omitted)). 2 It not enough to show that “an otherwise sound program has occasionally

been negligently administered” or that “an injury or accident could have been avoided if an

[employee] had better or more training.” City of Canton, Ohio v. Harris, 489 U.S. 378, 391

(1989). Rather, a plaintiff must show that the lack of training or an appropriate policy resulted

from a “conscious” or “deliberate” choice to ignore the risk of constitutional violations that

would likely ensue without appropriate training or policies. Id. at 390.

       As the Third Circuit Court of Appeals recognized in this case, a plaintiff has two

available methods to show deliberate indifference. Ordinarily, “[a] pattern of similar

constitutional violations by untrained employees” is necessary “to demonstrate deliberate

indifference for purposes of failure to train.” Connick v. Thompson, 563 U.S. 51, 62 (2011). A

pattern of violations puts municipal decisionmakers on notice that a new policy or training

program is necessary, and “[t]heir continued adherence to an approach that they know or should

know has failed to prevent tortious conduct by employees may establish the conscious disregard

for the consequences of their action—the ‘deliberate indifference’—necessary to trigger

municipal liability.” Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 407

(1997). In the alternative, a plaintiff may establish deliberate indifference on a “single-incident”

theory. This theory allows recovery even without a pattern of past violations in “situations in

which the risk of constitutionally cognizable harm is so great and so obvious that the risk and the

failure of supervisory officials to respond will alone support findings of the existence of an


2
        Throughout this opinion, this Court relies on case law interpreting the standard for
deliberate indifference in the context of § 1983 claims. As the Third Circuit panel recognized,
the same deliberate indifference standard applies to claims under § 1983 and the ADA. 885 F.3d
at 181-82 (citing S.H. ex rel. Durrell, 729 F.3d at 263 n.23).


                                                 6
                                              100218
unreasonable risk . . . and of indifference to it.” Beers–Capitol v. Whetzel, 256 F.3d 120, 134 (3d

Cir. 2001) (quoting Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989) (internal quotations

omitted)). Haberle has not alleged sufficient facts to establish deliberate indifference on either

theory.

   i.        Haberle has failed to allege a pattern of similar violations sufficient to show
             deliberate indifference by the Borough.

          The Third Circuit has held that the first way—“perhaps the easiest way”—a plaintiff can

make out a deliberate indifference claim is by alleging that the defendant “failed to respond

appropriately in the face of an awareness of a pattern of such injuries.” Beers-Capitol, 256 F.3d

at 134 (quoting Sample, 885 F.2d at 1118). A single incident does not establish a pattern of

violations sufficient to show deliberate indifference. Id. at 138 (“[O]ne incident does not a

pattern make.”); see also Wood v. Williams, 568 Fed. App’x 100, 105–06 (3d Cir. 2014) (holding

that plaintiff could not establish deliberate indifference to a risk of First Amendment retaliation

based on a single previous incident of alleged retaliation); Nace v. Pennridge Sch. Dist., 185 F.

Supp. 3d 564, 577 (E.D. Pa. 2016) (concluding that plaintiff did not establish pattern of past

incidents to support failure to train claim against school district based on coach’s unlawful sexual

relationship with plaintiff where plaintiff produced evidence of only one analogous incident in

the past), appeal dismissed (Aug. 4, 2016), aff’d in part, vacated in part on other grounds, No.

17-1383, 2018 WL 3737960 (3d Cir. Aug. 6, 2018).

          Nor can a plaintiff show a pattern of past violations where the previous incidents involve

different factual circumstances than the plaintiff’s alleged injury. See Connick, 563 U.S. at 62–63

(holding that plaintiff in § 1983 claim resulting from district attorney’s nondisclosure of blood-

test evidence that led to wrongful conviction did not establish deliberate indifference based on

                                                  7
                                               100218
four prior Brady violations that did not involve nondisclosure of physical or scientific blood-test

results); Lemar v. City of Philadelphia, No. CIV.A. 14-7102, 2015 WL 4450976, at *4 (E.D. Pa.

July 20, 2015) (finding that plaintiff had not shown deliberate indifference because the court

could not determine that previous illegal stop and frisk encounters occurred under similar

circumstances); Lawson v. City of Coatesville, 42 F. Supp. 3d 664, 680 (E.D. Pa. 2014) (finding

evidence of false arrests based on inaccurate warrants insufficient to establish “similar

constitutional violations” when plaintiff’s claim was based on arrest without a warrant).

       Haberle’s Second Amended Complaint includes various allegations of past civil rights

violations by the Borough. Haberle alleges a “history of violating the legal rights of residents of

Nazareth,” and mentions past incidents of alleged rights violations, such as a “use of excessive

force involving a man who was repeatedly tased while handcuffed,” an “unlawful prosecution of

three Borough residents for exercising their First Amendment rights,” and two incidents of

retaliatory termination of Borough employees. Second Am. Compl. ¶ 29. This Court evaluated

identical allegations when ruling on the prior motion to dismiss, see First Amended Complaint ¶

42, ECF No. 15, and concluded that these allegations did not “put Borough policymakers on

notice that their police officers needed additional training to confront the scenario that Troxell

faced because none of those previous events bears even a passing similarity to these

circumstances.” 2016 WL 1241938, at *8. On appeal, the Third Circuit Court of Appeals agreed

with this Court’s analysis and found that the allegations of previous civil rights violations did not

establish deliberate indifference. The court commented that Haberle offered only “hazy support”

for her allegations and that a “generalized history of civil rights violations” did not establish

deliberate indifference because Haberle did not allege that the past violations were similar to the

violation at issue in this case. 885 F.3d at 182. Haberle has not modified these allegations in her
                                                  8
                                               100218
Second Amended Complaint, and they still fall short of establishing a pattern of past similar

violations.

       Haberle’s new allegations about the Nazareth police department’s previous interactions

with mentally challenged citizens also fail to establish deliberate indifference based on a pattern

of past violations. 3 Haberle alleges a vague “custom and practice of being verbally abusive,

harassing, and, in at least one instance, arresting a mentally challenged person . . . .” Second Am.

Compl. ¶ 36. A single arrest cannot establish a pattern of civil rights violations. Haberle’s

allegations of verbal abuse and harassment, without reference to any particular instances, are the

sort of “vaguely referenced violations” that the Third Circuit rejected before. Most importantly,

although these allegations come closer to alleging similar past violations in that they pertain to

mentally challenged citizens, Haberle does not allege that any of these citizens suffered injuries

similar to what she alleges Nixon suffered. Even assuming that Haberle can support her

allegations, she has alleged at most a pattern of harassment, verbal abuse, and false arrest—not a

pattern of Nazareth police mishandling encounters with citizens experiencing mental health

crises that result in citizens’ suicides. The allegations in the Second Amended Complaint do not

establish that past events put the Borough on notice of the need for a policy governing

interactions with citizens experiencing mental health crises and of the risk that failing to adopt




3
         The Borough argues that these past instances cannot help Haberle establish deliberate
indifference because they involved “mentally challenged” citizens, whereas Haberle alleges a
failure to accommodate a citizen suffering from a “serious mental health episode” involving
severe depression, i.e. a mental illness. Def.’s Reply 2-3, ECF No. 41. The Borough may be
drawing a distinction where no difference exists, and its argument does not persuade this Court,
particularly at the motion to dismiss stage where the Court has heard no expert evidence
concerning the difference, if any, between “mental disabilities” and “mental illness.”


                                                 9
                                              100218
such a policy could lead to a citizen’s suicide. Therefore, Haberle has failed to allege deliberate

indifference based on a pattern of similar past violations.

    ii.      Haberle has failed to allege deliberate indifference on a single-incident theory.

          In addition to showing a municipality’s failure to act despite knowledge of a pattern of

similar past violations, a plaintiff may establish deliberate indifference based on the more-

rigorous “single-incident” theory. The single-incident theory recognizes “the possibility,

however rare, that the unconstitutional consequences of failing to train could be so patently

obvious that a city could be liable . . . without proof of a pre-existing pattern of violations.”

Connick, 563 U.S. at 64. “Liability in single-incident cases depends on the likelihood that the

situation will recur and the predictability that an officer lacking specific tools to handle that

situation will violate citizens’ rights.” Id. at 223-24 (quoting Bryan Cnty., 520 U.S. at 409

(internal quotations and alterations omitted)).

          In City of Canton v. Harris, 489 U.S. 378, 390 n.10 (1989), the Supreme Court offered a

hypothetical example of this “single-incident” based on a municipality’s failure to train its

employees: because city authorities know “to a moral certainty” that their police officers will be

required to arrest fleeing suspects, if a city arms the officers with firearms, “the need to train

officers in the constitutional limitations on the use of deadly force” is so obvious that a failure to

provide such training could provide a basis for single-incident municipal liability. The Supreme

Court later addressed a real claim of single-incident liability in Connick v. Thompson, where an

exonerated convict sought to hold the New Orleans District Attorney liable for failing to train

prosecutors on discovery disclosure obligations under Brady v. Maryland 4 after the District


4
          373 U.S. 83 (1963).

                                                  10
                                                100218
Attorney’s office withheld an exculpatory crime lab report. 563 U.S. at 51. The court concluded

that the facts before it did not “fall within the narrow range of Canton’s hypothesized single-

incident liability” because, unlike untrained but armed police officers, prosecutors have legal

training and professional obligations that equip them to make proper decisions. Id. at 64.

Because prosecutors have greater tools to ensure they will make proper decisions, recurring

constitutional violations are not the “obvious consequence” of not providing specific training

about Brady. Id. at 66.

        Although the injury alleged in this case lies somewhere on the continuum between

Canton and Connick, this Court cannot conclude that Nixon’s injury was so obvious a result of

the lack of a policy as to place it on the level of the Canton hypothetical. When ruling on the

first motion to dismiss, this Court recognized that this case is not one of the “rare cases” where

the alleged injury was so obvious that it can support single-incident liability. 2016 WL 1241938,

at *8. On appeal, the Third Circuit panel quoted with approval this Court’s conclusion that “[t]he

failure to train police officers to refrain from doing so much as knocking on the door when they

receive a call that a mentally ill individual has stolen a firearm, is contemplating suicide, and

may be in the presence of others whose status is unknown is not so obvious [a deficiency] that

the Borough could be said to have been deliberately indifferent to the need for that training.” 885

F.3d at 183 (citing id.).

        The new allegations in the Second Amended Complaint do not alter this conclusion.

Haberle alleges that Officer Lahovski made Borough officials aware of “the grave risks to

mentally challenged persons” as a result of the Nazareth police department continuing to operate

without policies for accommodating mental disabilities. However, Haberle does not allege that

Officer Lahovski’s warnings included the likelihood that continuing to operate without a policy
                                                 11
                                               100218
would lead to a mentally disturbed citizen’s suicide. In fact, she makes no allegations about what

specifics risks to mentally disabled citizens Officer Lahovski perceived and how he designed the

policies and procedures to mitigate those risks. Additionally, the Second Amended Complaint

contains no allegation that Nazareth police officers encountered mentally disturbed citizens who

posed a threat to themselves on a recurring basis. See Logan v. Bd. of Educ. of Sch. Dist. of

Pittsburgh, No. CV 15-499, 2017 WL 1001602, at *8 (W.D. Pa. Mar. 15, 2017), aff’d, No. 17-

2095, 2018 WL 3738622 (3d Cir. Aug. 6, 2018) (finding that plaintiff failed to state claim that

city was deliberately indifferent to risk of sexual abuse of student by school police officer where

complaint included no allegations that city knew that school police officers were danger to

students or that any obvious risk was brought to their attention); Nin v. Luzerne Cty., No. 3:17-

CV-802, 2018 WL 3715724, at *7 (M.D. Pa. Aug. 3, 2018) (finding that plaintiff had not stated

single-injury basis for deliberate indifference where complaint contained no allegations

demonstrating that the likelihood of plaintiff’s situation would recur); Moriarty v.

DiBuonaventura, No. 14-CV-2492 JBS/AMD, 2014 WL 3778728, at *8 (D.N.J. July 31, 2014)

(dismissing claim where nothing in complaint permitted inference that plaintiff’s alleged injuries

were a highly predictable consequence of a lack of training).

       Although Haberle alleges that Nazareth police officers regularly encountered mentally

challenged citizens, such as Dickey and Rosie, she alleges only that these encounters resulted in

verbal abuse, harassment, and at least one false arrest. None of her allegations suggest an

obvious risk of these individuals harming themselves or others, or any past instance of a mentally

challenged citizen harming himself or trying to do so. Compare Thomas, 749 F.3d 217 (denying

summary judgment on deliberate indifference claim where “Thomas put forward evidence that

fights regularly occurred in the prison”); Wichterman v. City of Philadelphia, No. CV 16-5796,
                                                12
                                              100218
2017 WL 1374528, at *4 (E.D. Pa. Apr. 17, 2017) (finding that plaintiff had stated deliberate

indifference claim where police left DUI arrestee who had admitted he used heroin alone in cell

without treatment and he died, and plaintiff alleged that officers were “particularly attuned” to

the pattern of opiate abuse among arrestees). Put simply, Haberle does not allege that the

Borough was aware of conditions that made Nixon’s suicide the “highly predictable

consequence” of the Borough’s lack of a policy for accommodating mentally disturbed arrestees.

Bryan County, 520 U.S. at 409 (explaining the Supreme Court’s reasoning in City of Canton, 489

U.S. at 390 n.10). Therefore, she has failed to allege deliberate indifference as required to state a

claim for compensatory damages against the Borough.

   III.      CONCLUSION

          For the aforementioned reasons, Haberle has failed to state a claim against the Borough

under the ADA. This Court grants the Borough’s motion to dismiss and dismisses Haberle’s

claims with prejudice because she has already had two opportunities to amend her complaint. A

separate order follows.



                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 13
                                               100218
